Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2016

                                      No. 04-16-00308-CV

                         IN THE INTEREST OF S.A.W., A CHILD,

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 12167
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        On June 22, 2016, appellee filed a motion to compel, requesting this court to order
appellant to request the entire reporter’s record or designate a list of issues to be appealed in
compliance with Texas Rule of Appellate Procedure 34.6(c). On June 30, 2016, appellant filed a
response to appellee’s motion, stating he is appealing “the trial court’s findings and rational for
those findings.” After reviewing the motion and response, we ordered the court reporter to
prepare on or before September 5, 2016 a reporter’s record of all the trial proceedings. We also
ordered appellant to file his brief thirty days after the date the reporter’s record from the trial
court’s proceeding was filed.

      On August 15, 2016, the court reporter filed the reporter’s record of the trial proceedings.
Accordingly, we ORDER appellant to file his brief in this court on or before September 14,
2016.

        We order the clerk of this court to serve a copy of this order on all counsel and court
reporter.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court